TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-20-00114-CV


                                          S. W., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
     NO. 18-1542, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant S. W. filed his notice of appeal on February 11, 2020. The appellate

record was complete March 10, 2020, making appellant’s brief due March 30, 2020. To date,

appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore, we order Robert Caine to file appellant’s brief no later than April 13,

2020. If the brief is not filed by that date, counsel may be required to show cause why he should

not be held in contempt of court.

               It is ordered on April 2, 2020.


Before Chief Justice Rose, Justices Baker and Triana